                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

____________________________________
CARLTON YANCEY, et al.,              :                 Civil Action No. 15-6646 FLW-DEA
                                     :
                                     :
      Plaintiffs,                    :
                                     :                 MEMORANDUM AND ORDER
                  v.                 :
                                     :
WAL-MART CORPORATION, et al.,        :
                                     :
                  Defendants.        :
                                     :

        ARPERT, United States Magistrate Judge


        This matter comes before the Court on a Motion by Plaintiffs Carlton and Letitia Yancey

(collectively, “Plaintiffs”) to seal certain materials. ECF No. 101. Specifically, Plaintiffs seek to

permanently seal Plaintiffs’ letter to the Court dated January 22, 2019. ECF No. 95. Defendant

Wal-Mart Corporation has not responded to the Motion. The Court has fully considered Plaintiffs’

motion and, having declined to hold oral argument pursuant to Fed. R. Civ. P. 78(b), for the reasons

specified below, Plaintiffs’ Motion to Seal is GRANTED.

   I.      Legal Standard

        Local Civil Rule 5.3 governs requests to seal documents filed with the Court. Under Rule

5.3(c)(2), a party seeking to seal documents must show “(a) the nature of the materials or

proceedings at issue; (b) the legitimate private or public interests which warrant the relief sought;

(c) the clearly defined and serious injury that would result if the relief sought is not granted; and

(d) why a less restrictive alternative to the relief sought is not available.” L. Civ. R. 5.3(c).




                                                   1
       “There is a common law right of public access to judicial records, although the right is not

absolute.” Carson v. New Jersey State Prison, 2018 WL 4343313, at *1 (D.N.J. Sept. 10, 2018),

(citing In re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001)). To override that common law right

of access, a party seeking to seal the judicial record “‘bears the burden of showing that the material

is the kind of information that courts will protect’ and that ‘disclosure will work a clearly defined

and serious injury to the party seeking closure.’” Carson, 2018 WL4343313, at *1 (citing Miller

v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994); Publicker Indus., Inc. v. Cohen, 733 F.2d 1059,

1071 (3d Cir. 1984)). “In delineating the injury to be prevented, specificity is essential.” Carson,

2018 WL4343313, at *1 (citing Publicker, 733 F.2d at 1071)). “Broad allegations of harm, bereft

of specific examples or articulated reasoning, are insufficient.” Carson, 2018 WL4343313, at *1.

Additionally, where a party moves to seal pretrial motions of a “nondiscovery nature” the moving

party must make a showing sufficient to overcome a “presumptive right of public access.”

See Leucadia v. Applied Extrusion Technologies, Inc., 998 F.2d 157, 164 (3d Cir.1993). To

overcome this presumption, the moving party must demonstrate that “good cause” exists. Good

cause exists when it “is demonstrated that disclosure will cause a clearly defined and serious

injury.” Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995) (citing Pansy v.

Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir.1994)).

       To provide further clarity, the Third Circuit has set forth the following additional factors

to consider in determining whether “good cause” exists:

               (1) Whether disclosure will violate any privacy interests;

               (2) Whether the information is being sought for a legitimate purpose or for an
                   improper purpose;

               (3) Whether disclosure of the information will cause a party embarrassment;




                                                  2
                (4) Whether confidentiality is being sought over information important to public
                    health and safety;

                (5) Whether the sharing of information among litigants will promote fairness and
                    efficiency;

                (6) Whether a party benefitting from the order of confidentiality is a public entity
                    or official; and

                (7) Whether the case involves issues important to the public.

See Glenmede, 56 F. 3d at 483 (citing Pansy, 23 F.3d at 787-91) and Archbrook Laguna LLC v.

New Age Elecs., Inc., 2008 U.S. Dist. LEXIS 61074, *5-8 (D.N.J. July 28, 2008).

   II.      DISCUSSION

         Plaintiffs seek to seal their letter to the Court dated January 22, 2019. ECF No. 95. As an

initial matter, the Court notes that the letter was filed to the docket on January 24, 2019 and was

accessible to the public for four days prior to this Court’s entry of a Temporary Sealing Order on

January 29, 2019 in reaction to Plaintiffs’ request by letter dated January 28, 2019. ECF Nos. 97-

98. The Court notes further that Plaintiffs themselves included the information in the letter that

constitutes the basis for their request now to seal, though, as another Court has stated, “caution

must be exercised when filing documents that contain...[m]edical records, treatment, and

diagnoses.” Briglia v. Ameritas Life Ins. Corp., 2015 WL 4314062, at *2 (D.N.J. July 14, 2015)

(quoting Metropolitan Life Ins. Co. v. Bennett, 2008 U.S. Dist. LEXIS 36394, at *2 (D.N.J. May

1, 2008) (citing L. Civ. R., ELECTRONIC CASE FILING POLICIES AND PROCEDURES

¶17, as amended April 3, 2014).

         In accordance with the first factor set forth in the Local Rules, the Court concludes that

Plaintiffs have satisfactorily explained the nature of the materials, namely a letter requesting

additional time to meet a Court-imposed deadline and explaining the reasons behind the request.

See L.Civ.R. 5.3(c)(2)(a), ECF No. 101 at p.3.


                                                  3
       With respect to the second factor, the Court concludes Plaintiffs have demonstrated a

“legitimate public or private interests which warrant the relief sought.” See L.Civ.R. 5.3(c)(2)(b).

Specifically, Plaintiffs contend the letter was of “a very personal nature,” containing details about

Plaintiff’s “sensitive and personal details” that “have absolutely no material bearing on the

[instant] case.” ECF No. 101 at p.3. The Court observes that the letter contains various references

to Plaintiffs medical history. The Court acknowledges Plaintiffs possess an important interest in

maintaining the privacy of, among other things, a medical history only tangentially related to this

instant litigation. Indeed, it is well recognized that “[a]n individual has a right to privacy in his or

her medical information.” Briglia v. Ameritas Life Ins. Corp., 2015 WL 4314062, at *2 (D.N.J.

July 14, 2015) (citing United States v. Westinghouse Elec. Corp., 638 F.2d 570, 577 (3d Cir.1980)

( “Information about one’s body and state of health is matter which the individual is ordinarily

entitled to retain within the ‘private enclave where he may lead a private life.’ It has been

recognized in various contexts that medical records and information stand on a different plane than

other relevant material.”).

       In addressing the third factor, Plaintiffs must adequately describe a serious and clearly

defined injury that would result if the Motion to Seal is denied. L. Civ. R. 5.3(c)(2)(c). If the

Motion is denied, Plaintiffs contend, continued availability of the letter on the public docket would

result in “extreme unnecessary embarrassment, both Publicly and Socially.” ECF No. 101 at p.3.

Third Circuit precedent establishes that “vague and speculative allegations...are insufficient to

demonstrate the requisite injury and otherwise fail to show that the balance of relevant issues weigh

in favor of confidentiality.” See Yanick v. Temple Univ. Health Sys., 297 Fed. Appx. 111, 115

(3d. Cir 2008). Yet, the Court is persuaded that Plaintiffs meet this burden because the loss of the




                                                   4
“legitimate public or private interest” identified in the second factor here constitutes the kind of

“serious and clearly defined injury” contemplated by the Local Rules.

        Finally, in analyzing the fourth factor in the Local Rules, the Court is persuaded that less-

restrictive alternatives to sealing the letter, say redacting personal details, would be impractical as

such redactions would then constitute the bulk of the letter. L. Civ. R. 5.3(c)(2)(d). The “[t]he

burden of justifying the confidentiality of each and every document...” remains on the moving

party. See Pansy, 23 F.3d 786-87. Here, though Plaintiffs unnecessarily included the myriad

personal details in their letter, the Court is persuaded that the privacy interest in Plaintiff’s personal

and medical details is compelling and weighs against the strong presumption of public access to

Court records. Accordingly, for good cause appearing,

        IT IS on this 13th day of May 2019,

        ORDERED that Plaintiffs’ Motion to Seal [ECF No. 101] is GRANTED.



                                                s/ Douglas E. Arpert
                                                DOUGLAS E. ARPERT
                                                UNITED STATES MAGISTRATE JUDGE




                                                    5
